Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 1 of 13




              EXHIBIT C
               Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 2 of 13

                                                                                                       USOO8191 106B2


(12) United States Patent                                                     (10) Patent No.:                        US 8,191,106 B2
       Choyi et al.                                                           (45) Date of Patent:                             May 29, 2012
(54) SYSTEMAND METHOD OF NETWORK                                            2003/0229900 A1* 12/2003 Reisman ......................... 725/87
       ACCESS SECURITYPOLICY MANAGEMENT                                     2004/00873.04    A1*        5, 2004   Buddhikot et al.          455,426.2
                                                                            2004/0090937     A1*        5, 2004   Chaskar et al. ....         370,331
        FOR MULTIMODAL DEVICE                                               2004/O137902     A1*        7, 2004   Chaskar et al. ....     ... 455,436
                                                                            2005, 0102529    A1*        5, 2005   Buddhikot et al.            T13/200
(75) Inventors: Vinod Kumar Choyi, Ottawa (CA);                             2006/0072542 A1* 4/2006 Sinnreich et al. ............. 370,351
                    Dmitri Vinokurov, Ottawa (CA)                           2007/0022289 A1              1/2007 Alt et al. ................ ... 713,168
                                                                            2007/0026866 A1             2/2007 Krishnamurthi et al. ..... 455,440
(73) Assignee: Alcatel Lucent, Paris (FR)                                   2007,029.1786 A1* 12, 2007                                        370/465
                                                                            2008. O080479 A1*           4, 2008                               370,352
                                                                                                  ck
(*) Notice:         Subject to any disclaimer, the term of this             agains Al 6/2009 OZog ................................ T26.1
                    patent is extended or adjusted under 35                 cited by examiner
                    U.S.C. 154(b) by 1270 days.
                                                                           Primary Examiner — Techane Gergiso
(21) Appl. No.: 11/808,236                                                 (74) Attorney, Agent, or Firm — Marks & Clerk
(22) Filed:         Jun. 7, 2007                                           (57)                          ABSTRACT
(65)               Prior Publication Data                                  A system and method are provided for management of access
       US 2008/0307487 A1     Dec. 11, 2008                                security for access by a multimodal device to a converged
                                           • us                            fixed/mobile network. An inter-technology change-off moni
(51) Int. Cl.                                                              toring entity (ICME) is provided to monitor an inter-technol
     G06F I7/00                   (2006.01)                                ogy change-off of the multimodal device and to notify a
     H04L 29/06                   (2006.01)                                policy manager of the inter-technology change-off. The
(52) U.S. Cl                                         726/1: 713/150        policy manager looks up in a policy database, security poli
(58)   Field of Classification search- - - - - - - - - - 726/1 713/150     cies applicable to the user of the multimodal device and the
       See application file for complete search history                    particular technology being used by the multimodal device.
                                                                           The policy manager conveys to various policy enforcement
(56)                    References Cited                                   points throughout the converged fixed/mobile network the
                                                                           applicable security policies which take into account the user's
                U.S. PATENT DOCUMENTS                                      identity and the access technology being used.
 2003/O157938 A1*        8, 2003 Haase et al. .................. 455,445
 2003,0224758 A1* 12, 2003 O’Neill et al. ................ 455,411                          18 Claims, 5 Drawing Sheets

                                        ()
                                          vo                     INTER
                                                              TECHNOLOGY
                                                              CHANGE-OFF
                                                              MONITORING
                                                                ENTITY                 SUBSCRIBER
                                                                    340                    DB
                                                                                            350
                                         FIREWALL
                                             312



                                                                                    POLICYDATABASE
                                           IDP/IPS                                          320
                                             314
                                                                 POLICY
                                                                MANAGER
                                                                   300             ACCESS: SECURITY
                                                                                       POLICIES
                                         SECURITY                                           335
                                         GATEWAY
                                             316                                     UMTSPOLICY
                                                                                            337

                                                                                     WLAN POLICY
                                                                                            338

                                                                                     WiMax POLICY
                                                                                            339
      Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 3 of 13


U.S. Patent          May 29, 2012     Sheet 1 of 5          US 8,191,106 B2




                         FIG. 1A (PRIOR ART)




              DEVICE                DEVICE2          DEVICE3
                10                    12               14




                         FIG. 1B (PRIOR ART)
Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 4 of 13
      Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 5 of 13


U.S. Patent      May 29, 2012     Sheet 3 of 5         US 8,191,106 B2


                                 PUBLIC
                                INTERNET
                                   290




       HSS/HLR
         250
      Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 6 of 13


U.S. Patent      May 29, 2012         Sheet 4 of 5           US 8,191,106 B2




                          INTER
                       TECHNOLOGY
                       CHANGE-OFF
                       MONITORING
                          ENTITY
                                340

     FIREWALL
        312



                                                     POLICY DATABASE
      IDP/IPS                                               320
        314
                          POLICY
                         MANAGER
                            300                      ACCESS: SECURITY
                                                         POLICIES
     SECURITY                                              335
     GATEWAY
       316                                             UMTS POLICY
                                                           337

                                                      WLAN POLICY
                                                           338

                                                      WiMax POLICY
                                                           339




                                  FIG. 4
      Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 7 of 13


U.S. Patent       May 29, 2012       Sheet 5 of 5          US 8,191,106 B2

                                  START




                                             NOTIFYING THE POLICY
         DETECTING AN INTER
                                            MANAGER OF THE INTER
        TECHNOLOGY CHANGE
           OFF AT THE ICME
                                            TECHNOLOGY CHANGE
                                                     OFF
                  400                                402




        LOOKING UPTHE POLICY                    SEARCH POLICY
        ID OF THE SUBSCRIBER IN             DATABASE FOR USER AND
            THE SUBSCRIBER                   ACCESS TECHNOLOGY
               DATABASE                            POLICIES
                  406                                410




                           POLICY MANAGER
                              DETERMINES
                        APPROPRIATE POLICIESTO
                          BE ENFORCED ATPEFS
                                   420




                         POLICIES CONVEYED TO
                        DIFFERENT PEFS BY POLICY
                               MANAGER
                                   430




                                   END



                                  FIG. 5
              Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 8 of 13


                                                      US 8,191,106 B2
                               1.                                                                   2
     SYSTEMAND METHOD OF NETWORK                                           Known networks are generally built based on an assumed
   ACCESS SECURITY POLICY MANAGEMENT                                    fixed access technology being used. The resulting security
         FOR MULTIMODAL DEVICE                                          mechanisms to secure the network (for example, filtering
                                                                        rules, access control, intrusion detection criteria, traffic man
               FIELD OF THE INVENTION                                   agement) therefore are tailored to the characteristics of the
                                                                        assumed fixed access technology being used.
   The invention relates to network access security, intrusion            With the advent of IMS and the effort towards convergence
prevention and more particularly to policy for network access           between fixed and mobile networks, the networks of the
security and perimeter control.                                         future will be drastically different. Independent “Mobile
                                                                   10
          BACKGROUND OF THE INVENTION                                   Core” and “Fixed Core” networks will be replaced with what
                                                                        is referred to as a converged network which has a common
   Service providers who provide network access to users                core connecting to different access technologies. Future
typically implement access security for the network by put              implementations of "3GPP Access” or “CDMA2000 Access”
ting in place and managing network access policies. Access         15   will not automatically require a WCDMA access technology
security, when configured properly helps to protect both the            as is currently the case. The future 4G Access networks or the
user devices and the network itself from malicious attacks and          All-IP access of an operator would comprise of UMTS
abuses.                                                                 UTRAN, 802.11 Access Network, 802.16 Access Serving
   Various approaches have been taken to implement access               Network (ASN) or other networks based on different radio
security. One is to set common filtering rules for the entire           access technology. The 4G access network would also com
enterprise or operator network. These rules or policies may be          prise of fixed access like Ethernet and DSL. Currently there
specific for the type of traffic, the specific services to be           exist multimodal devices (laptops, PDAs) that support mul
provided, or the user location, but does not take into account          tiple access technologies like Ethernet, WLAN, Bluetooth
the identity of the users in the protected network nor the fact         etc. on the same device. Mobile and smartphones now have
that the type of access technology being used for access can       25   the capability to work in both UTRAN/1x-EV-DO and
change as in the case of a multimodal device which may use              WLAN environments and PCMCIA cards for UMTS and
any one of a number of access technologies. Many current                CDMA2000 are also available which can be used on mobile
application-aware firewalls and IDS/IPS (intrusion detection            devices to support seamless mobility between UMTS/
system/intrusion prevention system) systems have been                   CDMA2000 and WLAN and vice versa.
developed according to this approach. In some multimodal           30      FIG. 2A depicts security elements of an example con
networks, separate access networks or specific access tech              verged fixed/mobile network 100. The security system of the
nologies have unique corresponding IP subnets assigned to               converged network 100 typically will have a standard authen
them. For these networks the application-aware firewalls are            tication, authorization, and accounting (AAA) 110 database
configured to have a specific security policy per subnet of IP          which may operate intandem with a public key infrastructure
addresses.                                                         35   (PKI) 115, which in turn operates with IP security (IPSec)
   A more recent approach to managing security is to set                130, and application transport layer data/signaling security
security policy depending upon the identity of the user and/or          120. Monitoring activity into and from the converged net
the user's duties. In a network often there are different roles,        work 100 are a firewall/network address translator (NAT)
functions or privileges assigned to each user. Consequently, it         140, and an IDS/IPS 145. External to the converged network
is possible to implement access security Such that when a user     40   100 are devices which may use any number of access tech
accesses the network, the user is identified and authenticated          nologies including but not limited to fixed access technolo
and then the policies associated with the assigned role, func           gies such as Ethernet/DSL150, and wireless access technolo
tion or privileges assigned to the user are used to provide             gies such as UTRAN/1xEV-DO 160, 802.11 access 170, and
control over the user's access to resources. An example of this         802.16 access 180.
type of approach is the use of ACLS (access control lists), for    45      These fixed/mobile converged networks support multimo
role-based or user-based access controls. An authorized                 dal devices having multiple wireless and fixed network inter
device may be utilized by any one of a number of various                faces, such as UMTS, WLAN, WiMax, CDMA2000, and
users for network access. Each user is Subject to the network           Ethernet, each having their own unique access security
security policy determined by his or her identity. FIG. 1A              requirements. Contrary to the traditional assumption of a
illustrates this principle. Network access device 10 may be        50   single fixed access technology used by known security policy
used to access a network 5 by a first user 20, second user 22,          enforcement of network access, today's multimodal devices
or third user 24, each of which have different identities, and          can use any one of a number of different types of access
may have different roles or privileges. The access device 10            technologies to connect to the access network which could
accesses the network 5 through a security policy enforcement            have uniquely different protocols, standards, and hence
point (SPEP) 21 which typically is a security proxy which          55   unique potential Vulnerabilities to specific exploits and
controls access and traffic in both directions. FIG. 1B illus           attacks. The different access technologies could have very
trates a single user 20 accessing the network 5 using any one           different physical layer characteristic requirements such as
of a number of different access devices 10, 12, and 14 coupled          bandwidth, delay, packet loss, and handoff parameters, and
to the network 5 through the SPEP 21. No matter which                   could have very different requirements for access to network
device 10, 12, 14 the user utilizes to access the network 5,       60   connections, authentication, encryption, and integrity of data.
since a single user 20 always maintains the same identity, the          The normal performance capabilities and capacities may also
same role and the same privileges, the same security policies           be quite different from one another. This dictates that security
will be applied. Independent of these security policies, tools          requirements, criteria, and mechanisms in UMTS, WLAN,
such as port-based access control 802.1X or IMEI (interna               WiMax, fixed networks, etc. are all different. The natural
tional mobile equipment identity) are used for the purposes of     65   background traffic, capabilities, and traffic characteristics
identification and/or authentication of the devices when used           (bandwidth, delay, error-rates, etc.) also vary for different
to access the network.                                                  technologies.
               Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 9 of 13


                                                      US 8,191,106 B2
                               3                                                                      4
   In a multimodal converged network, security mechanisms                quent change-off from WLAN to UMTS or other radio
which are to be effective cannot make the assumption that a              access, the IDS/IPS would again be triggered. In general both
single access technology will be used because no single fixed            IPS's and firewalls need to have different values for the same
set of mechanisms specific to a single access technology will            security settings/parameters/thresholds of the requested
be sufficient to provide security to the multimodal converged            access depending upon the access technology used. For
network.                                                                 example, for wireless network access the threshold number of
  FIG. 2B illustrates a known situation where a user20 has a             packets for setting off a “malicious scan indication' is gen
multimodal mobile device 42 which may communicate using                  erally lower than the same thresholds for fixed network
one of two access technologies 32.34 which typically need to             access. In a fixed network, a high number of packets, which in
be handled by a SPEP 51 before access to the network 35 is          10   a wireless network would usually be an indication of a mali
given. In order for the multimodal device 42 to have access to           cious attack Such as a flooding attack, are nothing more than
the network 35 in a secure fashion, the SPEP 51 must be able             rather neutral conditions in the fixed network.
to handle security for either kind of access technology. A                  Known solutions do not scale well for operator or enter
fixed/mobile converged network which provides support for                prise networks having a converged fixed/mobile core and
multimodal device mobility ideally would provide for end            15   having an access network consisting of multiple access tech
user access to the network using any access technology of the            nologies (like UTRAN/1x-EV-DO, WLAN, WiMax, DSL,
multimodal device and ideally would be capable of dynami                 Ethernet etc.). Since known solutions are based on the use of
cally providing security to a user's access when the user                a single-access technology they cannot offer dynamic change
changes the access technology of the multimodal device                   in security mechanisms, particularly a dynamic change in
while maintaining the same user identity registered on the               security appropriate to a dynamically changing access tech
security policy enforcement point.                                       nology. Another problem with known solutions is that they
   Known approaches to access security management do not                 are based on the assumption that after a mobile device/sub
address the situation when the end-user dynamically changes              scriber is authenticated the IP address allocated to the device
the access technology used by his or her multimodal device               remains constant until the device disconnects/disassociates
within the same premises under the same identity; for               25   from the network. Typically, the security mechanisms of
instance when the end-user switches between UMTS and                     known solutions are applied to the device based on its IP
WLAN as a subscriber within the rich presence concept                    address or subscriber identity. This however is not effective in
framework. Such a dynamic change inaccess technology will                the case of mobile IP in which a mobile device roams between
be referred to as an inter-technology change-off, which typi             subnets (as well as between different technologies), the
cally occurs whena user's device changes from accessing one         30   acquired IP address changes (Care-of-Address). An effective
base station using one access technology to accessing another            multimodal security mechanism should take into consider
base station using a different access technology. Such                   ation that the IP address of the device may change. Moreover,
change-offs may or may not be Smooth. Known systems                      since known solutions are agnostic to the access technology
which do not track these access technology changes remain                being used, there has not been any need from a security
unaware of them from a security policy perspective. Generic         35   perspective to monitor IP addresses or L2 and L3 messages.
rules and policies or those based on the user's identity and his           With respect to known attempts to solve the problem using
credentials of known systems do not provide an appropriate               assigned IP address subnets, FIG. 3 depicts a situation for
level of security according to the distinctive characteristics of        which different access technologies cannot be recognized just
the various different access technologies of the multimodal              by the IP address Subnets assigned to each access technology
device. For example, firewall/filtering or IDS/IPS rules even       40   domain. In FIG. 3, a common and modified RNC (mRNC)
when being specific per user's identity (and corresponding               205 controls both the NodeBs (for example UTRAN-NodeB
credentials) do not take into account the different possible             230) as well as the WiMax-BSs (for example WiMax BS
access technologies the end-device could use; instead they are           220). As can be seen in the Figure, the addresses assigned to
based on the assumption that the devices use a fixed access              devices in both the UTRAN and WiMax belong to the
technology of the same kind typical for the given network           45   GGSN's (Gateway GPRS Support Node) 240 subnet regard
segment (for example desktop computers using Ethernet). As               less of whether the multimodal device 200 utilizes WiMax or
a result, an event, traffic or an end-user's action which is             UTRAN. For completeness an HSS/HLR (Home Subscriber
harmless in the conditions when the first access technology is           Server/Home Location Register) 250, the SGSN 210 (Serv
used, can potentially be destructive for the device or for the           ing GPRS Support Node) and the public internet 290 are
service when the second access technology is used, if not           50   depicted.
prevented by the security controls in the network.                          Converged fixed/mobile networks would benefit from a
  Conversely, a relatively harmless Switching from one type              novel system and method to manage security in Such a way
of access technology to another type of access technology                that can accommodate multiple access technologies.
could raise unnecessary alarms if a security policy ideal for
the access technology used before the switch is applied after       55               SUMMARY OF THE INVENTION
the switch. One example of this is the behavior of an Intrusion
Detection/Prevention System (IDS/IPS) upon a switch from                    According to one broad aspect the invention provides for a
UMTS to WLAN. A mobile device having both UMTS and                       system for network access security policy management of
WLAN interfaces connected to UMTS access can at most use                 multimodal access to a converged network, the system com
a maximum bandwidth of 2 Mbs. Once the mobile device                60   prising: an inter-technology change-off monitoring entity
successfully performs a change-off to a WLAN network it is               (ICME) for detecting an inter-technology change-off of a
able to achieve a bandwidth of around 20 Mbs or higher. A                multimodal device from a first access technology to a second
sudden increase in bandwidth usage by the mobile device/                 access technology, and for transmitting an inter-technology
subscriber from 2 Mbs to 20 Mbs would in general be                      change-off message; a policy database for storing a plurality
detected by the IDS/IPS as anomalous behavior, and the              65   of access technology policies; and a policy manager for
IDS/IPS would quarantine the user even though the behavior               receiving said inter-technology change-off message from the
was not malicious. If the mobile device performs a subse                 ICME, for searching said policy database for an access tech
             Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 10 of 13


                                                    US 8,191,106 B2
                               5                                                                    6
nology policy corresponding to said second access technol               In some embodiments of the invention, said step of distrib
ogy, for determining appropriate policies to be enforced, and         uting said appropriate policies is performed after a layer 2
for distributing said appropriate policies to at least one policy     portion of said inter-technology change-off has completed
enforcement point (PEF) for enforcing said appropriate poli           and before a layer 3 portion of said inter-technology change
cies in respect of access by the multimodal device to the 5           off has completed.
converged network.                                                      In some embodiments of the invention, the step of detect
  In some embodiments of the invention, said inter-technol            ing occurrence of an inter-technology change-off occurs at
ogy change-off message comprises a user ID identifying a              one of a layer 2 monitoring level and a higher than layer 2
Subscriber, and at least one of a device ID, a second access          monitoring level.
                                                                 10     In some embodiments of the invention, detecting occur
technology indicator, and a first access technology indicator.
   In some embodiments of the invention, said policy man              rence of an inter-technology change-off occurs at a layer 2
ager is further for looking up, in a Subscriber database, Sub         monitoring level, wherein the inter-technology change-off is
scriber security parameters of a subscriber identified in the         between UMTS and WLAN, and wherein the inter-technol
inter-technology change-off message, and for searching said           ogy change-off is detected when an association occurs.
                                                                 15     In some embodiments of the invention, detecting occur
policy database for a user policy corresponding to said Sub           rence of an inter-technology change-off occurs at a layer 3
scriber.
                                                                      monitoring level, wherein the inter-technology change-off is
   In some embodiments of the invention, said policy man              between UMTS and WLAN, and wherein the handoff is
ager distributes said appropriate policies after a layer 2 por        detected on an occurrence of a change in an IP address allo
tion of said inter-technology change-off has completed and            cated to the multimodal device, receipt of a message from the
before a layer 3 portion of said inter-technology change-off          multimodal mobile device, receipt of a DHCP message, or
has completed.                                                        any other mechanism from the network or device to initiate a
  In some embodiments of the invention, the ICME is one of            layer 3 handoff or change-off.
a layer 2 monitoring entity and a higher than layer 2 moni
toring entity.                                                   25         BRIEF DESCRIPTION OF THE DRAWINGS
   In some embodiments of the invention, the ICME is a layer
2 monitoringentity and wherein the inter-technology change              The features and advantages of the invention will become
off is between UMTS and WLAN and wherein a change-off                 more apparent from the following detailed description of the
is detected when an association occurs.                               preferred embodiments with reference to the attached figures,
   In some embodiments of the invention, the ICME is a layer 30 wherein:
3 monitoringentity and wherein the inter-technology change           FIG. 1A is a block diagram illustrating an example of
offisbetween UMTS and WLAN and wherein the change-off known network access through a single device by any one of
is detected on an occurrence of a change in an IP address a multitude of users;
allocated to the multimodal device, receipt of a message from        FIG. 1B is a block diagram illustrating an example of
the multimodal mobile device, receipt of a DHCP message, or 35 known network access by a single user through any one of a
any other mechanism from the network or device to initiate a multitude of devices;
layer 3 handoff or change-off.                                       FIG. 2A is a block diagram illustrating security elements of
   In some embodiments of the invention, said appropriate a known converged fixed/mobile network;
policy is a combination of said user policy and said access          FIG. 2B is a block diagram illustrating an example of
technology policy, and wherein portions of said appropriate 40 known network access by a single user through a single
policy are distributed to each PEF of said at least one PEF.      multimodal device;
   In some embodiments of the invention, said combination of         FIG. 3 is a block diagram illustrating single multimodal
said user policy and said access technology policy is a Sum of device access to a GGSN through WiMax or UTRAN:
said user policy plus said access technology policy.                 FIG. 4 is a block diagram illustrating a system for provid
   According to another broad aspect the invention provides 45 ing access security management for a multimodal device
for a method for network access security policy management according to a preferred embodiment of the invention; and
of multimodal access to a converged network, the method              FIG. 5 is a block diagram illustrating method steps for
comprising: detecting at an inter-technology change-off providing access security management for a multimodal
monitoring entity (ICME) occurrence of an inter-technology device according to a preferred embodiment of the invention.
change-off of a multimodal device from a first access tech 50 It is noted that in the attached figures, like features bear
nology to a second access technology; transmitting an inter similar labels.
technology change-off message from said inter-technology
change-off monitoring entity (ICME) to a policy manager;              DETAILED DESCRIPTION OF THE PREFERRED
searching a policy database by said policy manager for an                               EMBODIMENTS
access technology policy corresponding to said second access 55
technology; determining at the policy manager appropriate            A system for network access security policy management
policies to be enforced; distributing from said policy manager for a multimodal device in a converged fixed/mobile network
to at least one policy enforcement point (PEF) said appropri according to the preferred embodiment is now described with
ate policies; and enforcing said appropriate policies at said at reference to FIG. 4. This policy management mechanism
least one PEF in respect of access by the multimodal device to 60 allows for dynamic moving from one access technology to
the converged network.                                            another, making the appropriate changes in security policy
   Some embodiments of the invention further provide for appropriate to each access technology used by the device,
looking up, in a Subscriber database, by the policy manager, while allowing the user to remain under the same identity.
subscriber security parameters of a subscriber identified in         Supporting dynamic changes in the user's access device
the inter-technology change-off message; and searching said 65 requires dynamic application of policies of various security
policy database, by said policy manager, for a user policy mechanisms (for example filtering rules, access control,
corresponding to said Subscriber.                                 intrusion detection criteria, traffic management) in the access
              Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 11 of 13


                                                       US 8,191,106 B2
                               7                                                                         8
network which takes into account the characteristics of the              used to indicate the inter-technology change-off from UMTS
particular access technology being used by the access                    to WLAN. Similarly UMTS-layer 2 messages sent by the
devices. Such access technologies include, for example,                  multimodal mobile device to, for example, an SGSN/GGSN
UTRAN, WLAN, WiMax, DSL, Ethernet, 1x-EV-DO, and                         can indicate an inter-technology change-off to a UMTS net
CDMA2000. These characteristics may include performance                  work. If monitoring occurs at layer 3, for example, an alloca
capabilities, expected behavior of associated protocols,                 tion of IP addresses belonging to a particular group/subnet
change-offs, re-establishment of a connection after a Success            could indicate inter-technology change-off. In other words,
ful change-off, and the specific vulnerabilities inherent to that        monitoring the IP address allocated to the device can provide
particular type of access technology. Dynamic security policy            an indication of change in status (status implying an occur
is also needed when the device switches between different           10   rence of inter-technology change-off). If DHCP assigns IP
access technologies which have very different capabilities for           addresses belonging to different Subnets/groups to different
example, when a device switches between using UMTS to                    technologies thena DHCP message indicating a request for or
WLAN to access the network. For example, a mobile device                 obtaining an IP address can be used as an indication. This
using its UMTS interface would have applied to it security               entity can also use Mobile. IP registration messages sent by
policies that are relevant to UMTS network and applicable to        15   the multimodal mobile device to the home agent to indicate a
the particular subscriber using it. If the subscriber were to            change in technology. There are also various other means for
relocate to a building that offers WLAN, then the WLAN                   detecting an inter-technology change-off.
interface of the mobile device would attach itself to a WLAN                Once the ICME 340 determines an inter-technology
AP. The converged network ideally, after the mobile device               change-off has commenced, it notifies the policy manager
changed its access technology, changes the security policy               300 with a notification including a user ID identifying the
being applied to one which is relevant to a WLAN. In the                 user, a universal device ID identifying the device, and a tech
preferred embodiment, this is achieved by monitoring the                 nology change identifier identifying the technology to which
access technologies being used by the multimodal mobile                  the mobile is changing and in an exemplary embodiment
devices, and by modifying the security controls at various               identifying also the technology from which the mobile is
network elements upon detecting a change in the access tech         25   changing. In alternative embodiments other operational
nology being used by the multimodal device to provide the                information is included in the notification including for
right security mechanisms to secure connection over that                 example the bandwidth of the Network Interface Card of the
access technology.                                                       mobile device, the latency of the connection or the jitter of the
   The system for network access security policy manage                  connection. Using this information, a policy manager 300
ment for a multimodal device in a converged fixed/mobile            30   looks up the subscriber database 350 to obtain the subscrib
network as shown in FIG. 4 will now be described in terms of             er's credentials, Subscription class and other parameters
its structure. Although not shown in FIG. 4, it is assumed that          including a subscriber policy ID. Using the subscriber details,
a user has already accessed through a multimodal mobile                  the policy manager 300 fetches from the policy database 320
device 200 the converged network (not shown) and has reg                 the policy files pertaining to the Subscriber, as well as policies
istered as a user with the converged network. As such any user      35   based on the access technology being used. The generic Secu
defined security policies will already be in place for the user.         rity policies 325 comprise the security policies pertaining to
These may be obtained from the generic security policies 325             the Subscriber, while the access technology security policies
in the policy database 320. A primary element of the system              335 comprise the security policies pertaining to each access
is an inter-technology change-off monitoring entity (ICME)               technology. In a change-off from UMTS to WLAN for
340. The ICME 340 monitors the type of access being used.           40   example, the policy manager 300 would retrieve from the
Any change in status caused by an inter-technology change                access technology security policies 335 the WLAN policy
off is relayed to the ICME. The type of monitoring being used            338. The policy manager 300 would then determine the
can be a layer 2 monitoring or higher. The ICME 340 is                   appropriate policies that must be applied to the various policy
coupled to a policy manager 300. The policy manager 300 is               enforcement points (PEFs) 310. This determination in gen
coupled to a subscriber database 350 as well as a policy            45   eral involves an addition of all of the generic security policies
database 320. The policy database 320 comprises generic                  and access technology security policies which apply to the
security policies 325 as well as access technology security              subscriber and the subscriber's multimodal mobile device
policies 335. The access technology security policies 335                while using its particular access technology. Portions of the
include individual policies corresponding to specific access             security policy for which the PEFs are responsible for enforc
technologies. In FIG. 4, the access technology security poli        50   ing are then conveyed in messages to the appropriate PEFs
cies 335 include a UMTS policy 337, a WLAN policy 338,                   310 which enforce the security appropriate to the subscriber
and a WiMax policy 339. Although not shown in the figure,                and the access technology being used. Messages may be
the access technology security policies 335 could also include           conveyed to the PEFs 310, for example, using the MIDCOM
other access technology policies such as DSL or Ethernet                 protocol or using the Universal Plug'n Play protocol. Typi
policies and others. The policy manager 300 is also coupled to      55   cally the PEFs 310 only implement the policies after they
various policy enforcement points (PEFs) 310 including a                 have authenticated the message sent by the policy manager
firewall 312, an IDS/IPS 314, and a security gateway 316.                300. The messages may be authenticated, for example, by
   The system for network access security policy manage                  having a Message Authentication Code computed on the
ment for a multimodal device in a converged fixed/mobile                 packet by agreed-upon algorithms and keys or using some
network as shown in FIG. 4 will now be described in terms of        60   form of PKI. The messages may also be transported over
its function. Once the multimodal mobile device 200 starts to            secure channels such as IPSec.
change the access technology it is using to access the con                  Enforcement of the security appropriate to the subscriber
verged fixed/mobile network, the ICME 340 monitors that the              and the access technology often require adjustment of the
change in access technology is taking place. Monitoring can              security controls for that session involving the particular Sub
occur at either a layer 2 level or a higher layer level. If         65   scriber and access technology. These adjustments to the
monitoring occurs at layer 2, then for example WLAN layer 2              enforced security policy are determined by the controls or
messages may be monitored for an association which can be                access technology security rules retrieved from the policy
              Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 12 of 13


                                                      US 8,191,106 B2
                                9                                                                  10
database 320 and could include limiting the incoming traffic              2. A system according to claim 1 wherein said inter-tech
by rate or by type, looking for attack signatures, setting alarm        nology change-off message comprises a userID identifying a
thresholds, and other controls specific to the access technol           Subscriber, and at least one of a device ID, a second access
ogy. Once security settings are in place at the PEFs 310, it is         technology indicator, and a first access technology indicator.
imposed on traffic traversing between the multimodal mobile               3. A system according to claim 2 wherein said policy man
device 200 and the converged network.                                   ager is further for looking up, in a Subscriber database, Sub
   In some embodiments the security policy does not include             scriber security parameters of a subscriber identified in the
any detailed user dependent security policy but instead uti             inter-technology change-off message, and for searching said
lizes the policy manager 300 to modify a generic or common              policy database for a user policy corresponding to said Sub
set of security policies to take into account the access tech      10
                                                                        scriber.
nology dependent security policy considerations based on the               4. A system according to claim 1 wherein said policy man
access technology being used. This typically would still be             ager distributes said appropriate policies after a layer 2 por
associated with general authentication of the user.                     tion of said inter-technology change-off has completed and
   A method for network access security policy management               before a layer 3 portion of said inter-technology change-off
for a multimodal device according to the preferred embodi          15
                                                                        has completed.
ment is now described with reference to FIG. 5. At step 400,
an inter-technology change-off is detected at the ICME. At                 5. A system according to claim 1 wherein the ICME is one
step 402, the ICME notifies the policy manager of the inter             of a layer 2 monitoring entity and a higher than layer 2
technology change-off. At step 406, the policy managerlooks             monitoring entity.
up the subscriber's policy ID in the subscriber database. At               6. A system according to claim 5 wherein the ICME is a
step 410, the policy manager searches the policy database for           layer 2 monitoring entity and wherein the inter-technology
the user and access technology policies. At Step 420, the               change-off is between UMTS and WLAN and wherein a
policy manager determines the appropriate policies to be                change-off is detected when an association occurs.
enforced at the various policy enforcement points (PEFs). At               7. A system according to claim 5 wherein the ICME is a
step 430, the policy manager finally conveys the various           25   layer 3 monitoring entity and wherein the inter-technology
security policies to the respective PEFs for enforcement.               change-off is between UMTS and WLAN and wherein the
   Before putting the respective security policies in place, the        change-off is detected on an occurrence of a change in an IP
PEF's first authenticate the respective messages received from          address allocated to the multimodal device, receipt of a mes
the policy manager. Once the PEFs have their respective                 sage from the multimodal mobile device, receipt of a DHCP
security policies in place, they can perform their function to     30
                                                                        message, or any other mechanism from the network or device
enforce security which takes into account both the user policy          to initiate a layer 3 handoff or change-off.
and the policies associated with the access technology.                    8. A system according to claim 1 wherein said appropriate
   In an exemplary embodiment, steps 400, 402, 406, 410,                policy is a combination of said user policy and said access
and 420 are performed during an inter-technology change-off
while step 430 is only performed after the inter-technology        35   technology policy, and wherein portions of said appropriate
change-off has successfully completed. In another exemplary             policy are distributed to each PEF of said at least one PEF.
embodiment, step 430 is performed after a layer 2 change-off               9. A system according to claim 8 wherein said combination
has successfully completed but before the completion of a               of said user policy and said access technology policy is a Sum
layer 3 change-off.                                                     of said user policy plus said access technology policy.
   The embodiments presented are exemplary only and per            40      10. A method for network access security policy manage
sons skilled in the art would appreciate that variations to the         ment of multimodal access to a converged network, the
embodiments described above may be made without depart                  method comprising:
ing from the spirit of the invention. The scope of the invention           detecting at an inter-technology change-off monitoring
is solely defined by the appended claims.                                     entity (ICME) occurrence of an inter-technology
  We claim:                                                        45         change-off of a multimodal device from a first access
  1. A system for network access security policy manage                       technology of the converged network to a second access
ment of multimodal access to a converged network, the sys                     technology of the converged network;
tem comprising:                                                            transmitting an inter-technology change-off message from
  an inter-technology change-off monitoring entity (ICME)                     said inter-technology change-off monitoring entity
     for detecting an inter-technology change-off of a multi       50
                                                                              (ICME) to a policy manager;
     modal device from a first access technology of the con                searching a policy database by said policy manager for an
     Verged network to a second access technology of the                      access technology policy corresponding to said second
     converged network, and for transmitting an inter-tech                    access technology;
     nology change-off message;                                            determining at the policy manager appropriate security
  a policy database for storing a plurality of access technol      55
                                                                              policies to be enforced;
     ogy policies; and
  a policy manager for receiving said inter-technology                     distributing from said policy manager to at least one policy
     change-off message from the ICME, for searching said                     enforcement point (PEF) said appropriate security poli
     policy database for an access technology policy corre                   cies; and
     sponding to said second access technology, for deter          60     enforcing said appropriate security policies at said at least
     mining appropriate policies to be enforced, and for dis                 one PEF in respect of access by the multimodal device to
     tributing said appropriate policies to at least one policy              the converged network.
     enforcement point (PEF) for enforcing said appropriate               11. A method according to claim 10 wherein said inter
     policies in respect of access by the multimodal device to          technology change-off message comprises a user ID identi
     the converged network,                                        65   fying a subscriber, and at least one of a device ID, a second
  wherein at least one of the ICME and the policy manager is            access technology indicator, and a first access technology
     implemented in hardware.                                           indicator.
             Case 6:21-cv-00128 Document 1-4 Filed 02/05/21 Page 13 of 13


                                                   US 8,191,106 B2
                            11                                                                12
  12. A method according to claim 11 further comprising:          change-off is between UMTS and WLAN, and wherein the
  looking up, in a Subscriber database, by the policy man         inter-technology change-off is detected when an association
                                                                  OCCU.S.
    ager, Subscriber security parameters of a Subscriber          16. A method according to claim 14 wherein detecting
    identified in the inter-technology change-off message;    5occurrence of an inter-technology change-off occurs at a
     and                                                       layer 3 monitoring level, wherein the inter-technology
   searching said policy database, by said policy manager, for change-off is between UMTS and WLAN, and wherein the
     a user policy corresponding to said Subscriber.           change-off is detected on an occurrence of a change in an IP
   13. A method according to claim 10 wherein said step of address     allocated to the multimodal device, receipt of a mes
                                                               sage from the multimodal mobile device, receipt of a DHCP
distributing said appropriate policies is performed after a 10 message,
layer 2 portion of said inter-technology change-off has com to initiateora layer
                                                                            any other mechanism from the network or device
                                                                                  3 handoff or change-off.
pleted and before a layer 3 portion of said inter-technology      17. A method according to claim 10 wherein said appro
change-off has completed.                                      priate policy is a combination of said user policy and said
   14. A method according to claim 10 wherein the step of access technology policy, and wherein portions of said appro
detecting occurrence of an inter-technology change-off 15 priate policies are distributed to each PEF of said at least one
occurs at one of a layer 2 monitoring level and a higher than PEF.
layer 2 monitoring level.                                         18. A method according to claim 17 wherein said combi
                                                               nation
   15. A method according to claim 14 wherein detecting a sum of      of said user policy and said access technology policy is
occurrence of an inter-technology change-off occurs at a                 said user policy plus said access technology policy.
layer 2 monitoring level, wherein the inter-technology                                 k   k   k   k   k
